Cornell, J.
The similarity between the names “ William H. Landis” and “William A. Landers” is not such as to constitute this a case of “ idem sonans.” It is not claimed that defendant was ever known by any other than his true name, nor does it appear from either the complaint or summons that he was sued by the name of William A. Landers because his real name was unknown. Under these circumstances no jurisdiction was acquired over the person of the defendant by the service and return of the summons in this case, and no appearance ever having been made for him in the action, all the proceedings therein were void. The leading and principal cases upon this point are well considered and distinguished by Allen, J., in Farnham v. Hildreth, 32 Barb. 277, in whose conclusion, as therein stated, we fully concur. 3 Chitty Gen. Pr. 171, et seq.; Cole v. Hindson, 6 Term Rep. 234.
Judgment reversed.